Appeal Dismissed and Memorandum Opinion filed March 18, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00071-CV

                        TERENCE DANIELS, Appellant
                                         V.
                      CHARLES SCHWAB INC., Appellee

                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-272672

                          MEMORANDUM OPINION

      This is an attempted appeal from a final judgment signed on September 28,
2020. Appellant timely filed a motion for new trial on October 16, 2020.

      The notice of appeal must be filed within 90 days after the judgment is signed
when a timely post-judgment motion is filed. See Tex. R. App. P. 26.1(a)(1). The
ninetieth day after the judgment was signed was Sunday, December 27, 2020. The
deadline was extended to Monday, December 28, 2020. Tex. R. App. P. 4.1(a).
Appellant did not file his notice of appeal until February 4, 2021.
      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellants’ notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      A court of appeals lacks jurisdiction to hear an appeal that was not timely
perfected. When the court lacks jurisdiction, it must dismiss the appeal. See Baker
v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On February 1, 2021, we notified the parties of the court’s intention to dismiss
the appeal for lack of jurisdiction unless, within 10 days, any party showed
meritorious grounds for continuing the appeal. See Tex. R. App. P. 42.3(a).
Appellant did not respond to the notice directly, but he filed a “Motion for
Reconsideration of Appeal.” The motion fails to demonstrate we have jurisdiction.

      The appeal is dismissed for lack of jurisdiction.



                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                          2